DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 7, 9-15 and 19 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-15, filed on 12/06/2021, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 12/06/2021, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Chris Davis on 01/11/22.
The application should be amended as follows:
	Claim 1:  Delete the phrase “optionally maintaining residual wash water from the wash tank in between the first and second steps;” disclosed in lines 5-6, delete the phrase “optionally drying the dishware after the fourth step; and optionally rinsing the dishware with rinse water before the first step, between the first and second steps, between the second and third steps, between the third and fourth steps, and/or after the fourth step;” disclosed in lines 13-16, and add the phrase “maintaining residual wash water from the wash tank in between the first and second steps, drying the dishware after the fourth step, and/or rinsing the dishware with rinse water before the first step, and/or between the first and second steps;” immediately after the phrase “the wash tank;” disclosed in line 12.

	Claim 12: Delete the phrase “optionally maintaining residual wash water from the wash tank in between the first and second steps;” disclosed in lines 5-6, delete the phrase “optionally drying the dishware after the fourth step; and optionally rinsing the dishware with rinse water before the first step, between the first and second steps, between the second and third steps, between the third and fourth steps, and/or after the fourth step;” disclosed in lines 13-16, add the phrase “maintaining residual wash water from the wash tank in between the first and second steps, drying the dishware after the fourth step, and/or rinsing the dishware with rinse water before the first step, and/or 

Claim 19: Delete the phrase “optionally drying the dishware after the fourth step; and optionally rinsing the dishware with rinse water before the first step, between the first and second steps, between the second and third steps, between the third and fourth steps, and/or after the fourth step;” disclosed in lines 26-29, and add the phrase “drying the dishware after the fourth step, and/or rinsing the dishware with rinse water before the first step, between the first and/or second steps;” immediately after the phrase “0.7 liters;” disclosed in line 25.

Allowable Subject Matter
Claims 1, 5, 7, 9-15 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are: US 2010/0163076 to Zipfel et al., which teaches a method for washing dishes in a dishwasher comprising the steps of delivering a time t1 a preparation A containing a protease and an enzyme stabilizer, a polymer, a bleach activator, and/or a bleach catalyst, delivering a t2 a preparation B containing an alkalizing agent and delivering a t3 a preparation C containing a bleaching agent, wherein the washing liquid contains both protease and bleaching agent, and a rinsing step comprising the step of delivering at least one partial quantity of the preparations A, B or C [0013-0023, and 0060], and US 2005/0224098 to Fujii et al., which teaches a dishwasher and a method comprising the steps of delivering a first composition (pre-washing composition) (para [0005]) to the wash tank of the dishwasher in the form of a  
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of a method of automatic dishwashing consisting of delivering in a first step delivering a first composition to the dishware in the wash tank comprising a bleach, and delivering in a second step a second composition to the dishware in the wash tank, the second composition is bleach-free and comprises a builder, and wherein the first and second compositions are amylase-free and protease-free as disclosed in claims 1 and 19, and a dishwasher configured to carry out a method of automatic dishwashing consisting of delivering in a first step delivering a first composition in the form of a mist to the dishware in the wash tank comprising a bleach, and delivering in a second step a second composition in the form of a jet to the dishware in the wash tank, the second composition is bleach-free and comprises a builder, and wherein the first and second compositions are amylase-free and protease-free as disclosed in claim 12, in combination with the other process steps or structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714